Title: From John Adams to Theophilus Parsons, 2 November 1788
From: Adams, John
To: Parsons, Theophilus


          
            Dear Sir
            Braintree Nov. 2. 1788.
          
          From the Conversation that pass’d, between you and me, when I had the Pleasure to See you for a few moments at this place, I am apprehensive that you may think of me for a Senator, as I find that Some other Gentlemen have, done and continue to do.
          You know very well how ungracious and odious the Non Acceptance of an Appointment by Election is, and therefore let me beg of you, not to expose me to the Necessity of incurring the Censure of the Publick and the Obloquy of Individuals by so unpopular a measure.
          I have long revolved in an anxious mind the Duties of the Man and the Citizen, and without entering into Details, at present, the Result of all my Reflections on the Place of a Senator in the New Government is an unchangeable Determination to refuse it.
          With much Respect and Sincere Affection / I am, Dear sir, your most obedient / and most humble servant
          
            John Adams
          
        